UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 01-4162
DESHAWN SANDERSON,
            Defendant-Appellant.
                                        
            Appeal from the United States District Court
           for the Eastern District of Virginia, at Norfolk.
                 Jerome B. Friedman, District Judge.
                            (CR-00-118)

                       Submitted: October 31, 2001

                       Decided: December 6, 2001

 Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Bruce C. Sams, SAMS & SCOTT, P.C., Norfolk, Virginia, for Appel-
lant. Kenneth E. Melson, United States Attorney, Raymond E.
Patricco, Jr., Assistant United States Attorney, Norfolk, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. SANDERSON
                              OPINION

PER CURIAM:

   DeShawn Sanderson appeals his conviction and sentence entered
after a jury trial for his possession of a firearm in violation of 18
U.S.C.A. § 922(g) (West 2000), and for maintaining a place for distri-
bution and use of a controlled substance in violation of 21 U.S.C.
§ 856(a)(1) (1994). Sanderson, a previously convicted felon, was
arrested and convicted after local authorities obtained and executed a
search warrant for Sanderson’s residence and discovered a shotgun,
a quantity of marijuana, crack cocaine residue, and various parapher-
nalia. On appeal, Sanderson contends that the search warrant was
invalid and that evidence gathered from its execution and later in the
investigation should have been suppressed. Sanderson also claims that
the district court erred in admitting evidence pertaining to his behav-
ior prior to the offense conduct and suggests that the verdict was not
supported by sufficient evidence. Sanderson also raises several issues
regarding his sentencing. Finding no merit to any of his claims of
error, we affirm Sanderson’s conviction and sentence.

   As a threshold matter, we have no difficulty concluding that the
district court did not err in determining that the warrant was supported
by a proper finding of probable cause. See Illinois v. Gates, 462 U.S.
213, 238 (1983); United States v. Seidman, 156 F.3d 542, 547 (4th
Cir. 1998). This conclusion forecloses the possibility that Sanderson’s
post-arrest statements could be considered the "fruit of the poisonous
tree." See Wong Sun v. United States, 371 U.S. 471, 479-84 (1963);
see also Rawlings v. Kentucky, 448 U.S. 98, 107 (1980). In addition,
the court properly admitted Sanderson’s statement regarding the loca-
tion of the shotgun under the "public safety" exception to the require-
ment that a putative defendant be warned of his constitutional rights.
See New York v. Quarles, 467 U.S. 649, 656 (1984). Neither did the
court abuse its discretion in admitting evidence of Sanderson’s
actions prior to his arrest for these offenses. See Cook v. American
S.S. Co., 53 F.3d 733, 742 (6th Cir. 1995); United States v. Mark, 943
F.2d 444, 447 (4th Cir. 1991). The evidence of Sanderson’s prior
threatening behavior was relevant, necessary, and reliable. United
States v. Powers, 59 F.3d 1460, 1464-65 (4th Cir. 1995).
                     UNITED STATES v. SANDERSON                        3
   Sanderson next contends that the Government’s evidence was
insufficient to support the jury’s verdict. A jury’s verdict must be
upheld on appeal if there is substantial evidence in the record to sup-
port it. See Glasser v. United States, 315 U.S. 60, 80 (1942). In deter-
mining whether the evidence in the record is substantial, this court
views the evidence in the light most favorable to the government, and
inquires whether there is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant’s guilt beyond a reasonable doubt. United States v. Burgos,
94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evaluating the suffi-
ciency of the evidence, this court does not review the credibility of
witnesses and assumes that the jury resolved all contradictions in the
testimony for the government. See United States v. Romer, 148 F.3d
359, 364 (4th Cir. 1998). Our review of trial transcript reveals that the
evidence presented by the Government was sufficient to convince a
reasonable trier of fact of Sanderson’s guilt beyond a reasonable
doubt of both possession of the shotgun and maintaining a place for
the distribution and use of controlled substances.

   Sanderson’s claims of error at sentencing are similarly without
merit. The district court calculated the amount of controlled substance
used in determining the Base Offense Level based on trial testimony
and committed no clear error in doing so. United States v. D’Anjou,
16 F.3d 604, 614 (4th Cir. 1994). Further, the district court did not
err in finding that Sanderson’s perjury at trial warranted the applica-
tion of a two-level enhancement under USSG § 3C1.1. United States
v. Dunnigan, 507 U.S. 87, 92-98 (1993). Finally, there is no merit to
Sanderson’s cursory claims that the district court erred in failing to
depart downward based on either the drug amount or the disparate
impact of crack as opposed to powder cocaine because there is no evi-
dence that the district court mistakenly believed it lacked the authority
to depart. See United States v. Wilkinson, 137 F.3d 214, 230 (4th Cir.
1998). In addition, the disparate sentencing argument concerning the
form of cocaine and its racial implications has been uniformly
rejected. United States v. Banks, 130 F.3d 621, 626 (4th Cir. 1997).*

  *We have considered and rejected the possibility that Sanderson’s
conviction and sentence are affected by this court’s recent decision in
United States v. Cotton, 261 F.3d 397 (4th Cir. 2001), as suggested in
Sanderson’s pro se Fed. R. App. P. 28(j) letter.
4                   UNITED STATES v. SANDERSON
   Accordingly, Sanderson’s conviction and sentence are affirmed.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED